

116 S4506 IS: Pre-Existing Conditions Protection Act of 2020
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4506IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo ensure coverage of pre-existing conditions under private health insurance, and for other purposes.1.Short titleThis Act may be cited as the Pre-Existing Conditions Protection Act of 2020.2.Pre-existing condition protectionsA group health plan and a health insurance issuer offering group or individual health insurance coverage may not impose any pre-existing condition exclusion with respect to such plan or coverage, factor health status into premiums or charges, exclude benefits relating to pre-existing conditions from coverage, or otherwise exclude benefits, set limits, or increase charges based on any pre-existing condition or health status.